Appellate Case: 21-8094     Document: 010110734010          Date Filed: 09/06/2022       Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             September 6, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  JONATHON KENT MOSER,

        Petitioner - Appellant,

  v.                                                             No. 21-8094
                                                        (D.C. No. 2:19-CV-00187-ABJ)
  WYOMING ATTORNEY GENERAL,                                        (D. Wyo.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________

        Jonathon Kent Moser, a Wyoming state prisoner proceeding pro se, seeks a

 certificate of appealability (COA) to challenge the district court’s dismissal of his

 application for relief under 28 U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A) (requiring a

 COA to appeal “the final order in a habeas corpus proceeding in which the detention

 complained of arises out of process issued by a State court”). We deny Mr. Moser’s

 request for a COA and dismiss this matter.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8094     Document: 010110734010          Date Filed: 09/06/2022      Page: 2



 I.     BACKGROUND

        A.      State court proceedings

        A jury convicted Mr. Moser in Carbon County, Wyoming, on one count of sexual

 assault of a minor in the first degree and three counts of sexual assault of a minor in the

 second degree. The counts arose from Mr. Moser’s conduct with two female students at

 the Rawlins Middle School, where he worked. One of the victims, A.C., testified that

 Mr. Moser rubbed her leg and touched her hands on one occasion and had intercourse

 with her on another occasion. The other victim, M.G., testified that Mr. Moser touched

 her breasts and vagina over her clothing. Under Wyoming Rule of Evidence 404(b),1 the

 trial court allowed testimony by four female witnesses (the Middle School witnesses),

 who described being touched by Mr. Moser on their buttocks and upper thighs while

 attending Rawlins Middle School, and by three other female witnesses (the Converse

 County witnesses), who described being sexually assaulted by him when they were

 students at a high school in Converse County, where he worked after Rawlins Middle

 School.


        1
            Wyoming Rule of Evidence 404(b) provides:

        Other crimes, wrongs, or acts. Evidence of other crimes, wrongs, or acts
        is not admissible to prove the character of a person in order to show that he
        acted in conformity therewith. It may, however, be admissible for other
        purposes, such as proof of motive, opportunity, intent, preparation, plan,
        knowledge, identity, or absence of mistake or accident, provided that upon
        request by the accused, the prosecution in a criminal case shall provide
        reasonable notice in advance of trial, or during trial if the court excuses
        pretrial notice on good cause shown, of the general nature of any such
        evidence it intends to introduce at trial.

                                               2
Appellate Case: 21-8094     Document: 010110734010          Date Filed: 09/06/2022       Page: 3



        The Wyoming Supreme Court affirmed. See Moser v. State, 409 P.3d 1236,

 1243–51 (Wyo. 2018). Mr. Moser filed a petition for postconviction relief raising three

 claims of ineffective assistance of appellate counsel. The postconviction court dismissed

 the petition, concluding that the claims were procedurally barred. The Wyoming

 Supreme Court summarily denied Mr. Moser’s Petition for Writ of Review.

        B.     Federal district-court proceedings

        In his § 2254 application Mr. Moser advanced three grounds for relief. The first

 and third grounds asserted ineffective assistance of appellate counsel for failing to

 challenge the admission of the Converse County witnesses’ testimony and a limitation on

 the cross-examination of A.C. In ground two Mr. Moser argued that the cumulative

 nature of the Rule 404(b) witnesses’ testimony violated his Fourteenth Amendment

 due-process rights.

        The State filed a motion to dismiss the petition. The district court granted the

 State’s motion, dismissed the petition with prejudice, and denied a COA. The court ruled

 that grounds one and three were procedurally barred in federal court based on the

 postconviction court’s finding that the corresponding claims were procedurally defaulted

 in state court, and that Mr. Moser had not shown his appellate counsel had been

 constitutionally ineffective regarding those claims so he could not demonstrate cause and

 prejudice to overcome the bar. As for ground two’s due-process claim, the court held

 that it amounted to a state-law Rule 404(b) claim not cognizable in habeas.




                                              3
Appellate Case: 21-8094      Document: 010110734010           Date Filed: 09/06/2022         Page: 4



 II.    COA STANDARD

        We will issue a COA “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires the

 applicant to demonstrate that “reasonable jurists would find the district court’s

 assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

 529 U.S. 473, 484 (2000). For claims the district court denied on a procedural ground

 without reaching the merits, the applicant must also show that the district court’s

 procedural ruling is debatable. Id.

 III.   ANALYSIS

        A. Grounds one and three

        Mr. Moser does not take issue with the district court’s application of procedural

 bar to grounds one and three. Instead, he argues the merits of those grounds. But we do

 not address the merits of a claim that was defaulted in state court on an independent and

 adequate state procedural ground unless the petitioner can show cause and prejudice for

 the default or that a fundamental miscarriage of justice will result from a failure to

 consider the claim. See Thacker v. Workman, 678 F.3d 820, 835 (10th Cir. 2012). We

 construe his arguments concerning appellate counsel’s ineffectiveness as a challenge to

 the district court’s determination that he failed to demonstrate cause and prejudice to

 overcome the procedural bar because “an attorney’s error can constitute cause to excuse a

 procedural default if it satisfies both prongs of the test for [ineffective assistance of

 counsel],” Davis v. Sharp, 943 F.3d 1290, 1298 (10th Cir. 2019). The two prongs are

 (1) deficient performance, which occurs when “counsel’s representation fell below an

                                                4
Appellate Case: 21-8094      Document: 010110734010          Date Filed: 09/06/2022      Page: 5



 objective standard of reasonableness,” and (2) resulting prejudice, which exists if “there

 is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 688,

 694 (1984).

        1.     Ground one

        On ground one the district court determined that Mr. Moser had not shown that

 appellate counsel would have been able to persuade the Wyoming Supreme Court that the

 trial court abused its discretion in allowing the Rule 404(b) testimony of the three

 Converse County witnesses. Mr. Moser has not shown that reasonable jurists would

 debate the district court’s resolution of this issue. He points to the Wyoming Supreme

 Court’s comment that “the prejudicial effect of [the four Middle School witnesses’]

 testimony challenged on appeal was likely negligible” but, “[i]n terms of prejudice,” the

 conduct testified to by the three Converse County witnesses “was much more

 reprehensible than the uncharged misconduct testimony of [the four Middle School

 witnesses].” Moser, 409 P.3d at 1248 n.5. But the relative reprehensibility of the two

 sets of testimony is not dispositive. In concluding that admission of the Middle School

 witnesses’ testimony was not unfairly prejudicial, the Wyoming Supreme Court focused

 on the trial court’s observation that the conduct to which those “witnesses testified was

 not more serious or reprehensible than the charged conduct.” Id. at 1248 (emphasis

 added). Similarly, the conduct described in the testimony by the Converse County

 witnesses was not more serious or reprehensible than the conduct Mr. Moser was charged

 with, which included intercourse with A.C. and touching M.G.’s breast. In light of the

                                               5
Appellate Case: 21-8094     Document: 010110734010          Date Filed: 09/06/2022      Page: 6



 thorough, well-reasoned opinion of the Wyoming Supreme Court explaining why the

 state trial court had not abused its discretion in admitting the testimony by the Middle

 School witnesses, we do not think that reasonable jurists could debate whether the

 Wyoming Supreme Court would have determined that the trial court abused its discretion

 by admitting the Converse County witnesses’ testimony. We therefore deny a COA on

 ground one.2

        2.      Ground three

        Ground three concerned defense counsel’s request to cross-examine A.C. about

 her testimony that Mr. Moser had intercourse with her and that she waited a year before

 reporting it because she was afraid. Defense counsel sought to impeach her by eliciting

 testimony about her prompt reporting of a sexual assault in an unrelated case to show she

 was not afraid of law enforcement. The trial court’s sole restriction on cross-examination

 was that defense counsel could not elicit that A.C. had been the victim of a prior sexual

 assault.

        In denying relief the federal district court explained that the only “fact omitted

 from the cross-examination was A.C.’s status as a prior sexual assault victim” and

 defense counsel was able to elicit “substantially the same testimony on cross-examination



        2
          Mr. Moser also argues that because he was acquitted of the conduct about which
 the Converse County witnesses testified, their testimony could not provide “proof of
 motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake
 or accident,” Wyo. R. Evid. 404(b). But Mr. Moser acknowledges that he was acquitted
 on those charges more than a year after the Carbon County trial concluded. Hence, the
 acquittal has no bearing on the admissibility of the testimony at the time of the Carbon
 County trial.
                                               6
Appellate Case: 21-8094      Document: 010110734010          Date Filed: 09/06/2022         Page: 7



 that Mr. Moser claims was necessary to impeach the witness,” namely, that A.C. “ had

 talked to law enforcement in the past, she was not afraid of law enforcement, she knew

 law enforcement would protect her, and she knew Mr. Moser would likely be arrested if

 she reported a sexual assault.” R., Vol. I at 57. Because the claim lacked merit, the court

 concluded that Mr. Moser could not show ineffective assistance of appellate counsel and

 therefore could not establish cause and prejudice to overcome the procedural bar.

        Mr. Moser has not shown that reasonable jurists could debate the correctness of

 the district court’s conclusion that the prohibition on referring to A.C.’s “status as a

 victim” in the other case, R., Vol. II at 466:4, did not prevent Mr. Moser from presenting

 a complete defense, particularly in light of A.C.’s repeated insistence that she delayed

 reporting because she was afraid of Mr. Moser, not law enforcement, and her testimony

 that her continued delay in reporting after Mr. Moser left the middle school was because

 she was “afraid of what everyone would think of me if I did [report],” id. at 548:25 to

 549:1. We deny a COA on ground three.

        B.     Ground two

        In denying relief on the due-process claim, the district court rejected Mr. Moser’s

 argument that the trial court placed no restrictions on the jury’s consideration of the

 Rule 404(b) witnesses’ testimony, pointing out that the trial court gave a detailed limiting

 instruction before each such witness. The instruction stated that the jury could not

 consider the evidence to suggest Mr. Moser had a propensity or was predisposed to

 commit the crimes he was charged with or as evidence of his guilt for those charged

 crimes. The district court concluded that because the record did not support Mr. Moser’s

                                               7
Appellate Case: 21-8094      Document: 010110734010          Date Filed: 09/06/2022      Page: 8



 constitutional claim, the claim was merely a complaint that the trial court wrongly

 decided an issue of state evidence law that was not cognizable in habeas.

        In his COA application Mr. Moser argues that he was prejudiced by the admission

 of testimony by one of the Converse County witnesses because it exceeded the scope of

 the Rule 404(b) notice. But this argument is not preserved because he did not raise it in

 his § 2254 application. See Heard v. Addison, 728 F.3d 1170, 1175 (10th Cir. 2013).

 Accordingly, we limit our COA consideration to his argument that the admission of the

 Rule 404(b) witnesses’ testimony violated due process. He can establish a violation of

 due process only if the alleged error caused his trial to be fundamentally unfair. See

 Duckett v. Mullin, 306 F.3d 982, 999 (10th Cir. 2002) (“We may not provide habeas

 corpus relief on the basis of state court evidentiary rulings unless they rendered the trial

 so fundamentally unfair that a denial of constitutional rights results.” (internal quotation

 marks omitted)). This, he has failed to do. He has not shown that reasonable jurists

 could debate the district court’s resolution of his due-process issue. We therefore deny a

 COA on ground two.

 IV.    CONCLUSION

        We deny a certificate of appealability and dismiss this matter.


                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                               8